EXHIBIT 10.33

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”) is made as of June 21, 2010, by and
between DONEGAL GROUP INC., a Delaware corporation (the “Borrower”) and
MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation (the
“Bank”); Witnesseth:

R E C I T A L S

WHEREAS, the Borrower has requested the Bank to make loans to the Borrower for
general corporate purposes, including, without limitation, refinancing certain
debt of the Borrower, and financing the costs of acquisitions; and

WHEREAS, subject to and upon the terms, conditions and provisions of this
Agreement, the Bank agrees to make loans to the Borrower.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, the Bank and the Borrower agree as follows:

ARTICLE 1. Definitions. As used in this Agreement, the terms defined in the
heading and recitals hereto shall have the respective meanings specified
therein, and the following terms shall have the following meanings:

“Accumulated Funding Deficiency” has the meaning set forth in ERISA.

“AM Best Rating” means the rating for any Insurance Company published by the
A.M. Best & Company, Inc. from time to time.

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the Commonwealth of Pennsylvania are authorized to close.

“Capital Assets” means mixed assets, both tangible (such as land, buildings,
fixtures, machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of 12 months or less in accordance with GAAP.

“Capital Expenditures” means for any period the aggregate of all expenditures or
obligations incurred for the acquisition of Capital Assets, including, without
limitation, the capitalized portion of Capital Lease Obligations.

“Capital Lease Obligations” means the obligations of a Person to pay rent or
other amounts under any lease of (or other arrangement conveying the right to
use) real, personal or mixed property, which obligations are required to be
classified and shown as liabilities on a balance sheet of such Person under
GAAP.

“Change of Control” means the occurrence of any of the following events that
first occurs after the date of this Agreement (a) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Securities Exchange Act of 1934, as amended, and the
rules of the Securities and Exchange Commission thereunder as in effect on the
date hereof) of shares representing more than 25% of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of the
Borrower; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Borrower by Persons who were neither (i) nominated
by the board of directors of the Borrower nor (ii) appointed by directors so
nominated; (c) the acquisition of direct or indirect Control of the Borrower by
any Person or group; or (d) the failure of the Borrower to own, directly or
indirectly, shares representing 100% of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of any of its Insurance
Subsidiaries.

“Code” means Internal Revenue Code of 1986.



--------------------------------------------------------------------------------

“Combined Statutory Surplus” means at any one time the aggregate Statutory
Surplus of the Insurance Subsidiaries of the Borrower in accordance with SAP.

“Consolidated GAAP Net Worth” means the consolidated Net Worth of the Borrower
and its Subsidiaries in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Credit Amount” means the amount of Thirty Five Million Dollars
($35,000,000.00).

“Credit Expiration Date” means June 21, 2013.

“Credit Facility” means the credit facility described in this Agreement under
which the Bank has agreed to make the Loans to the Borrower.

“Default” has the meaning set forth in Article 7.

“Default Rate” has the meaning ascribed to such term within the provisions of
the Note.

“EBIT” means, with respect to the Borrower on a rolling eight (8) quarter basis,
the total of the earnings of the Borrower before interest and tax expense for
such period all as determined in accordance with GAAP.

“Enforcement Costs” means and includes collectively all expenses, charges,
recordation or other taxes, costs and fees (including attorneys’ fees and
expenses) of any nature whatsoever advanced, paid or incurred by or on behalf of
the Bank in connection with enforcement of this Agreement or any of the other
Financing Documents, and the exercise by the Bank of any rights or remedies
available to it under the provisions of this Agreement, or any of the other
Financing Documents.

“Environmental Laws” means any federal, state or local law, statute, rule,
regulation or ordinance which relate to Hazardous Materials and/or the
protection of the environment or human health.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Event of Default” has the meaning set forth in Article 7.

“Financing Documents” means collectively and includes this Agreement, the Note,
and any other instrument, document or agreement both now and hereafter executed,
delivered or furnished by the Borrower or any other Person evidencing,
guaranteeing, securing or in connection with this Agreement or all or any part
of the Obligations.

“GAAP” means generally accepted accounting principles consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including, without limitation, any department, commission, board, bureau,
agency, administration, service or other instrumentality of the United States of
America, of any state, the District of Columbia, municipality or any other
governmental entity.

“Hazardous Materials” means and includes hazardous wastes, hazardous substances,
toxic chemicals and substances, oil and petroleum products and their radon,
asbestos, pollutants or contaminants.

“Indebtedness” means collectively and includes all Indebtedness, liabilities and
obligations of the Borrower of any nature whatsoever, direct or contingent,
matured or unmatured, joint or several, including, without limitation, (i) any
obligation for borrowed money, (ii) any obligation to pay rent under any lease
that is required to be classified as a liability in accordance with



--------------------------------------------------------------------------------

generally accepted accounting principles, (iii) any obligation secured by a
lien, security interest or other encumbrance on property whether or not the
Borrower has assumed or become liable for the payment of such obligation, and
(iv) any obligation for the deferred purchase price of property or services.

“Insurance Commissioner” means with regard to the Borrower or its Insurance
Subsidiaries the highest elected or appointed (as the case may be) public
official in each respective state in which the Borrower or its Subsidiaries are
permitted to sell insurance, with authority to regulate Insurance Companies.

“Insurance Company” and “Insurance Companies” means one or more licensed stock
or mutual fire or casualty insurer.

“Insurance Subsidiary” and “Insurance Subsidiaries” means each and collectively
all of the Subsidiaries of the Borrower that are Insurance Companies.

“Interest Coverage Ratio” means, with respect to the Borrower for any period,
the ratio of the EBIT to the interest expenses of the Borrower all as determined
in accordance with GAAP.

“Investment Grade Securities” means Investments with a rating not lower than
Baa3 by Moody’s or BBB- by S&P.

“Investments” means any common or preferred stock, bond, debt or equity
investment of any kind whether held directly or indirectly, certificated or
uncertificated.

“Lien” and “Liens” means any mortgage, deed of trust, pledge, security interest,
assignment, encumbrance, judgment, lien, claim or charge of any kind in, on, of
or in respect of, any asset or property or any rights to any asset or property,
including, without limitation, (a) any interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to any such asset or property, and (b) the filing of, or any agreement
to give, any financing statement relating to any such asset or property under
the Uniform Commercial Code of any jurisdiction.

“Loan” and collectively the “Loans” have the meaning set forth in Section 2.1.

“Loan Account” has the meaning set forth in Section 2.4.

“Material Adverse Change” means a material adverse change in the business,
properties, condition (financial or otherwise), operations, or prospects, of the
Borrower or any Subsidiary.

“Moody’s” means Moody’s Investors Service.

“Multiemployer Plan” has the meaning set forth for such term in ERISA.

“NAIC” means the National Association of Insurance Commissioners.

“Net Worth” means the excess of the assets of the Borrower over the liabilities
of the Borrower.

“Note” has the meaning set forth in Section 2.4.

“Obligations” means collectively and includes all present and future
Indebtedness, liabilities and obligations of any kind and nature whatsoever of
the Borrower to the Bank both now existing and hereafter arising under, as a
result of, on account of, or in connection with, (a) this Agreement and any and
all amendments thereto, restatements thereof, supplements thereto and
modifications thereof made at any time and from time to time hereafter, (b) the
Note, or (c) the other Financing Documents, including, without limitation,
future advances, principal, interest, indemnities, other fees, late charges,
Enforcement Costs and other costs and expenses whether direct, contingent,
joint, several, matured or unmatured.

“Operating Lease Rentals” means the rentals payable under any lease of real or
personal property that would not be capitalized on a balance sheet of the
Borrower prepared in accordance with GAAP.



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation.

“Person” means and includes any natural person, individual, corporation,
partnership, joint venture, unincorporated association, government or political
subdivision or agency thereof, or any other entity of whatever nature,
including, without limitation, the Borrower.

“Plan” and “Plans” means any employee pension benefit plans described in
Section 3(2) of ERISA.

“Positive GAAP Net Income” means the consolidated net income of the Borrower and
its Subsidiaries in accordance with GAAP not reduced for losses.

“Positive Combined Statutory Net Income” means the combined net income of the
Insurance Subsidiaries in accordance with SAP not reduced for losses.

“Prohibited Transaction” has the meaning set forth for such term in ERISA.

“Reportable Event” has the meaning set forth for such term in ERISA.

“S&P” means Standard & Poor’s Ratings Services.

“SAP” means statutory accounting principles consistently applied.

“Senior Officer” means the Chief Executive Officer of the Borrower or the Chief
Financial Officer of the Borrower or such other individual as may be designated
by such Chief Executive Officer or such Chief Financial Officer.

“Solvent” means, with respect to any Person on a particular date, the condition
that on such date, (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
mature, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (d) in the case of the Insurance Subsidiaries, such
Person’s capital and surplus exceeds 150% of the Company Action risk-based
capital level as prescribed by the risk-based capital rules employed by the
Insurance Department of its state of domicile.

“Statutory Surplus” means the surplus of an Insurance Company determined by the
accounting treatment of both assets and liabilities as prescribed or permitted
by state insurance regulatory authorities.

“Subordinated Debt” means Indebtedness of the Borrower subordinated to the
Borrower’s payment of the Obligations to the Bank by a means (by inter-creditor
agreement or in accordance with its terms) acceptable to the Bank in its
discretion, including, without limitation, the Indebtedness, described on
Schedule 1, attached hereto, and made part hereof by this reference.

“Subsidiary” means any corporation, association or other business entity of
which more than 50% of the total voting power of shares of stock entitled to
vote in the election of directors, managers or trustees thereof is at the time
owned or controlled, directly or indirectly, by any Person or one or more of the
other Subsidiaries of that Person or a combination thereof.

“Total Capitalization” means the Total Funded Debt of the Borrower and its
Subsidiaries plus the consolidated Net Worth of the Borrower.

“Total Funded Debt” means the all of the funded Indebtedness of the Borrower and
its Subsidiaries at any one time.

“Total Invested Assets” means all of Investments of the Borrower and its
Subsidiaries not including Indebtedness of any Insurance Subsidiary evidenced by
surplus notes held by the Borrower.



--------------------------------------------------------------------------------

ARTICLE 2. The Credit Facility.

Section 2.1. Loans. Subject to and upon the provisions of this Agreement and
relying upon the representations and warranties of the Borrower herein set
forth, the Bank agrees at any time and from time to time to make loans (each a
“Loan” and collectively the “Loans”) to the Borrower from the date hereof until
the earlier of the Credit Expiration Date or the date on which the Credit
Facility is terminated pursuant to Section 8.1 hereof in an aggregate principal
amount at any time outstanding not to exceed the Credit Amount. No Loans shall
be made hereunder if after giving effect thereto the sum of the aggregate
principal amount of all outstanding Loans would exceed the Credit Amount. In no
event shall the Bank be obligated to make a Loan hereunder if an Event of
Default shall have occurred and be continuing. Unless sooner terminated pursuant
to the provisions of this Agreement, the Credit Facility and the obligation of
the Bank to make Loans hereunder shall automatically terminate on the Credit
Expiration Date without further action by, or notice of any kind from, the Bank.
Within the limitations set forth herein and subject to the provisions of this
Agreement, the Borrower may borrow, repay and reborrow under the Credit
Facility. The fact that there may be no Loans outstanding at any particular time
shall not affect the continuing validity of this Agreement. No later than ninety
(90) days before each anniversary date of this Agreement, the Borrower may make
a request for a one year extension of the Credit Expiration Date in a written
notice to the Bank. The Bank shall notify the Borrower in writing not later than
thirty (30) days before the anniversary date following such request whether the
Bank agrees to the requested extension. If the Bank fails to so notify the
Borrower whether the Bank agrees to such extension, the Bank shall be deemed to
have refused to grant the requested extension. Upon receipt of the Borrower of a
written amendment of this Agreement, and a written amendment of the Note
executed by the Bank and countersigned by the Borrower, amending the definition
of the term “Credit Expiration Date” in each of this Agreement and the Note, the
Credit Expiration Date shall be extended to the date set forth in such
amendment. Otherwise, the Credit Expiration Date will remain as scheduled. If
the Bank agrees to so extend the Credit Expiration Date the Borrower agrees to
pay to the Bank a renewal fee in the amount of .15% of the Credit Amount upon
the Bank’s execution and delivery of the amendments described above. The Bank
and the Borrower may otherwise amend the term “Credit Expiration Date” from time
to time outside of the timeframes recited above by written amendment. All
reasonable costs and expenses incurred by the Bank in connection with each
extension request (including reasonable attorneys’ fees) shall be paid by the
Borrower.

Section 2.2. Accordion Feature. The Borrower may request an increase in the
Credit Amount in an amount not to exceed $25,000,000, thereby bringing the
Credit Amount to $60,000,000 if such request is granted at the sole discretion
of the Bank. The Bank shall not be committed to so increase the Credit Amount
when requested by the Borrower. The Bank may, but shall not be obligated to
increase the Credit Amount on its own, or the Bank may seek a participant lender
satisfactory to the Borrower, to provide such increased Credit Amount. Any
increase in the Credit Amount shall be documented by an amendment to this Credit
Agreement and an amendment to the Note.

Section 2.3. Minimum Amount and Use of Proceeds. Each Loan shall be in an amount
not less than One Million Dollars ($1,000,000.00) and will be advanced by the
Bank not later than the Business Day following the day (which shall be a
Business Day) of the Borrower’s request therefor. The proceeds of each Loan will
be deposited by the Bank in the Borrower’s demand deposit account with the Bank
and shall be used by the Borrower for the Borrower’s general corporate purposes,
including without limitation, refinancing certain debt of the Borrower and for
financing the cost of acquisitions.

Section 2.4. Note. The Borrower’s obligation to pay the Loans with interest
shall be evidenced by a single Libor Grid Note (which Libor Grid Note, as the
same may from time to time be extended, replaced, substituted for, amended,
restated or otherwise modified, is herein called the “Note”) dated the date
hereof in the Credit Amount and executed and delivered by the Borrower on the
date hereof. The Bank will maintain on its books a loan account (the “Loan
Account”) with respect to advances, repayments and prepayments of Loans, the
accrual and payment of interest on Loans and all other amounts and charges owing
to the Bank in connection with Loans. Except for manifest error, the Loan
Account shall be rebuttably presumptive evidence as to all amounts owing by the
Borrower to the Bank in connection with and on account of Loans.

Section 2.5. Facility Fee. During the period from the date hereof until the
earlier of the Credit Expiration Date or the date on which the Credit Facility
is terminated pursuant to the provisions of Section 8.1. hereof, the Borrower
shall pay to the Bank an availability fee in the amount of .2% per annum of the
Credit Amount. Such availability fee shall commence to accrue on the date hereof
and shall be due and payable by the Borrower in arrears on the first day of each
calendar quarter and on the earlier of the Credit Expiration Date or on the date
on which the Credit Facility is terminated pursuant to Section 8.1 hereof.



--------------------------------------------------------------------------------

ARTICLE 3. Conditions Precedent.

Section 3.1. Initial Loan. The Bank may not make the initial Loan hereunder
unless the following conditions precedent have been satisfied in a manner
acceptable to the Bank:

3.1.1. Borrower’s Corporate Documents. The Bank shall have received (i) a copy,
certified as of a recent date by the Secretary of State of Delaware the
Certificate of Incorporation of the Borrower, (ii) a long form Certificate of
Good Standing for the Borrower issued by the Secretary of State of Delaware,
(iii) a copy, certified to the Bank as true and correct as of the date hereof by
the Secretary of the Borrower, of the of the Borrower; and (iv) the resolutions
of the Borrower’s board of directors authorizing the execution and delivery of
this Agreement and the other Financing Documents to which the Borrower is a
party and designating by name and title the officer or officers of the Borrower
who are authorized to sign this Agreement and such other Financing Documents for
and on behalf of the Borrower and to make the borrowings hereunder.

3.1.2. Financing Documents. The execution and delivery of each of the Financing
Documents required by the Bank to be executed and delivered.

3.1.3. Additional Documents. The furnishing in form and content acceptable to
the Bank of any additional documents, agreements, certifications, record
searches, insurance policies or opinions which the Bank may deem necessary or
desirable.

3.1.4. Fee. The Bank shall have received from the Borrower payment of a closing
fee in the amount of .2% of the Credit Amount.

Section 3.2. All Loans. The Bank may not make any Loan hereunder if:

3.2.1. Representations and Warranties. Any representation or warranty of the
Borrower made in or in connection with this Agreement and the other Financing
Documents is not true, correct and complete in all material respects on and as
of the date of any Loan as if made on such date;

3.2.2. Credit Amount Exceeded. The total of the aggregate amount of all
outstanding Loans exceeds the Credit Amount;

3.2.3. Covenants and Conditions. The Borrower is not then in compliance with all
of the terms, covenants and conditions of this Agreement that are binding upon
it;

3.2.4. Event of Default or Default. Any Event of Default or Default shall have
occurred and be continuing; or

3.2.5. Material Adverse Change. A Material Adverse Change has occurred since the
date of the last financial statements of the Borrower received by the Bank.

ARTICLE 4. Representations and Warranties. The Borrower represents and warrants
to the Bank that the following statements are true, correct and complete as of
the date hereof and as of each date a Loan is or is to be made hereunder:

Section 4.1. Organization, Good Standing, etc. The Borrower and its Subsidiaries
are corporations each duly organized and existing, in good standing, under the
laws of the jurisdiction of its incorporation, and each has the corporate power
to own its property and to carry on its business as now being conducted and is
duly qualified to do business and is in good standing in each jurisdiction in
which the character of the properties owned or leased by it therein or in which
the transaction of its business makes such qualification necessary, except where
such failure to qualify would not lead to a Material Adverse Change and would
not have any effect on the enforceability of this Agreement or any of the other
Financing Documents.

Section 4.2. Authorization. The Borrower has full corporate power and authority
to enter into this Agreement, to make the borrowings hereunder, to execute and
deliver the Note and the other Financing Documents to which it is a party and to
incur the Obligations and perform the other obligations provided for herein, in
the Note and in the other Financing Documents to which it is a party, all of
which have been duly authorized by all proper and necessary corporate action. No
consent or approval, filing or registration with or notice to any Governmental
Authority is required as a condition to the validity of this Agreement or the
Note or the other Financing Documents or the performance by the Borrower of its
obligations hereunder or thereunder.



--------------------------------------------------------------------------------

Section 4.3. Subsidiaries. The names of the only Subsidiaries of the Borrower
are set forth on Exhibit A, attached hereto and made part hereof by this
reference.

Section 4.4. Binding Agreements. This Agreement constitutes, and the Note and
each of the other Financing Documents, when issued and delivered pursuant hereto
and assuming due execution and delivery of this Agreement by the Bank will
constitute, the valid and legally binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms,
subject, however, to applicable bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting creditors’ rights generally from
time to time in effect and that equitable proceedings are subject to the
discretion of the court before which such proceedings are brought.

Section 4.5. Litigation. There is no litigation or proceeding pending or, to the
knowledge of any Senior Officer of the Borrower signing this Agreement on behalf
of the Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries that could reasonably be expected to result in a Material Adverse
Change or materially adversely affect the ability of the Borrower to perform and
comply with this Agreement or the other Financing Documents to which the
Borrower is a party.

Section 4.6. Proceedings. There are no proceedings or investigations pending or,
so far as the Senior Officer of the Borrower executing this Agreement knows,
threatened before any court or arbitrator or before or by any Governmental
Authority that, in any one case or in the aggregate, if determined adversely to
the interests of the Borrower or any Subsidiary, could reasonably be expected to
result in a Material Adverse Change.

Section 4.7. No Conflicts. There is no statute, regulation, rule, order or
judgment, no charter or by-law, and no provision of any mortgage, indenture,
contract or other agreement binding on the Borrower or affecting its properties,
that would prohibit, conflict with or in any way prevent the execution,
delivery, or carrying out of the terms of this Agreement or of the Note or of
the other Financing Documents to which the Borrower is a party.

Section 4.8. Financial Condition. All financial statements and all other
financial information furnished or to be furnished to the Bank hereunder have
been prepared in accordance with GAAP or, in the case of the Insurance
Subsidiaries, SAP and fairly present the financial condition of the Borrower and
its Subsidiaries as of the dates thereof and the results of the Borrower’s and
its Subsidiaries’ operations for the periods covered thereby. No Material
Adverse Change has occurred since the date of such financial statements. The
Borrower has no Indebtedness or liabilities other than that reflected on such
financial statements or expressly permitted by the provisions of this Agreement.

Section 4.9. Taxes. The Borrower and its Subsidiaries have each filed, or have
obtained effective extensions for the filing of, all federal, state and other
tax returns that are required to be filed, and have paid all taxes shown as due
on said returns and all assessments, fees and other amounts due. All tax
liabilities of the Borrower and its Subsidiaries were as of the date of the
financial statements referred to in Section 4.8 above, and are now adequately
provided for on the books of the Borrower and its Subsidiaries. No tax liability
has been asserted by the Internal Revenue Service or any other Governmental
Authority against the Borrower or its Subsidiaries for taxes in excess of those
already paid or that are adequately provided for on the books of the Borrower
and that are being contested in good faith by appropriate proceedings.

Section 4.10. Title to Properties. The Borrower and each of its Subsidiaries has
good and marketable title to its real and personal properties and assets except
for such as are no longer useful in the conduct of its business or have been
disposed of in the ordinary course of business.

Section 4.11. Compliance with Laws. Neither the Borrower nor any of its
Subsidiaries is in violation of any laws of any Governmental Authority
(including, without limitation, any statute, rule or regulation relating to
employment practices or to Environmental Laws, occupational and health standards
and controls) or order of any court or arbitrator, the violation of which,
considered in the aggregate, could reasonably be expected to result in a
Material Adverse Change.

Section 4.12. Material Agreements. Neither the Borrower nor any of its
Subsidiaries is in default or breach in the performance, observance or
fulfillment of any of the terms, conditions or provisions of any material
instrument, agreement or document to which the Borrower or any of its
Subsidiaries is a party (including, without limitation, any instrument or
agreement evidencing or made in connection with any Indebtedness or liabilities)
which default or breach considered in the aggregate, could reasonably be
expected to result in a Material Adverse Change.



--------------------------------------------------------------------------------

Section 4.13. Board Regulations. Neither the Borrower nor its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Board. No part of the proceeds of the Loans
hereunder will be used to purchase or carry any margin stock or to extend credit
to others for such purpose if as a result there would be a violation of said
Regulations U, G, T or X of the Board.

Section 4.14. Investment Company Act. Neither the Borrower nor its Subsidiaries
is an investment company within the meaning of the Investment Company Act of
1940, as amended, nor is it, directly or indirectly, controlled by or acting on
behalf of any Person that is an investment company within the meaning of such
Act.

Section 4.15. ERISA. The Borrower and each of its Subsidiaries is in compliance
in all material respects with the provisions of ERISA, and the Code applicable
to Plans of the Borrower, and the regulations and published interpretations
thereunder, if any, that are applicable to it and the applicable laws, rules and
regulations of any jurisdiction applicable to such Plans; (a) the Borrower and
each of its Subsidiaries has not, with respect to any Plan established or
maintained by it, engaged in a prohibited transaction that would subject it to a
material tax or penalty on prohibited transactions imposed by ERISA or
Section 4975 of the Code; (b) no liability to the PBGC or any successor thereto
that is material to the Borrower and its Subsidiaries taken as a whole has been,
or to the Borrower’s knowledge is reasonably expected to be, incurred with
respect to the Plans and there has been no Reportable Event and no other event
or condition that presents a material risk of termination of a Plan by the PBGC;
(c) neither the Borrower nor any of its Subsidiaries has engaged in a
transaction that would result in the incurrence of a material liability under
Section 4069 of ERISA; (d) as of the date hereof, neither the Borrower nor any
of its Subsidiaries has incurred any liability that would be material to the
Borrower and its Subsidiaries taken as a whole on account of a partial or
complete withdrawal (as defined in Sections 4203 and 4205 of ERISA,
respectively) with respect to any Multiemployer Plan.

Section 4.16. Licenses, etc. The Borrower and each of its Subsidiaries has
obtained and now holds all material licenses, permits, franchises, patents,
trademarks, copyrights and trade names that are necessary to the conduct of the
business of the Borrower and each of its Subsidiaries as now conducted free of
any conflict with the rights of any other Person.

Section 4.17. Labor Matters. Neither the Borrower nor any of its Subsidiaries is
subject to any collective bargaining agreements or any agreements, contracts,
decrees or orders requiring the Borrower and each of its Subsidiaries to
recognize, deal with or employ any persons organized as a collective bargaining
unit or other form of organized labor. There are no strikes or other material
labor disputes pending or threatened against the Borrower or any of its
Subsidiaries. The Borrower and its Subsidiaries have complied in all material
respects with the Fair Labor Standards Act.

Section 4.18. Patents, Trademarks, etc. The Borrower and its Subsidiaries own
and possess all such patents, patent rights, trademarks, trade rights, trade
names, trade name rights, service marks, service mark rights, copyrights, and
governmental licenses and permits as the Borrower considers necessary for the
conduct of the businesses of the Borrower and its Subsidiaries as now conducted
without, to the knowledge of the Borrower individually or in the aggregate, any
infringement upon rights of other Persons that could reasonably be expected to
result in a Material Adverse Change, and there is no individual patent or patent
license or governmental license or permit the loss of which would have a
materially adverse effect on the business, properties, condition (financial or
otherwise) or operations, present or prospective, of the Borrower and its
Subsidiaries.

Section 4.19. Solvent. The Borrower and all of its Subsidiaries are, and after
giving effect to the incurrence of all Indebtedness and obligations being
incurred in connection herewith will be, and will continue to be, Solvent.

Section 4.20. Insurance. The Borrower and each of its Subsidiaries maintains
with financially sound and reputable insurers insurance with respect to its
properties and business and against at least such liabilities, casualties and
contingencies and in at least such types and amounts as is customary in the case
of companies engaged in the same or a similar business or having similar
properties similarly situated.

Section 4.21. Accuracy of Information. No information, exhibit, report,
statement, certificate or document furnished by the Borrower to the Bank in
connection with the Loans, this Agreement or the other Financing Documents or
the negotiation thereof contains any misstatement of a material fact or omits to
state a material fact or any fact necessary to make the statements contained
herein or therein not misleading.



--------------------------------------------------------------------------------

ARTICLE 5 Affirmative Covenants. The Borrower covenants and agrees with the Bank
that so long as any of the Obligations or commitments therefor shall be
outstanding it shall, and shall cause each of its Subsidiaries (except the
covenant set forth in Section 5.1) to:

Section 5.1. Payment of Obligations. Punctually pay the principal of and
interest on the Loans and the other Obligations, at the times and places, in the
manner and in accordance with the terms of this Agreement, the Note and the
other Financing Documents.

Section 5.2. Maintenance of Existence and Domicile of Insurance Subsidiaries.
Preserve and maintain its corporate existence in good standing in the
jurisdiction of its incorporation, and qualify and remain qualified as a foreign
corporation in each jurisdiction in which such qualification is required from
time to time, except where the failure to be so qualified would not cause a
Material Adverse Change; and preserve and maintain the domicile of any Insurance
Subsidiary it may now or hereafter own.

Section 5.3. Conduct of Business. Continue to engage in a business of the same
general type as conducted by it on the date of this Agreement.

Section 5.4. Maintenance of Properties. Maintain, keep and preserve all of its
material real and personal properties (tangible and intangible), necessary or
useful in the conduct of its business, in good working order and condition,
ordinary wear and tear excepted, except that the failure to maintain, preserve
and protect a particular item of depreciable property that is not of significant
value, either intrinsically or to the operations of the Borrower and its
Subsidiaries, taken as a whole, shall not constitute a violation of this
covenant.

Section 5.5. Maintenance of Records. Keep accurate and complete records and
books of account, in which complete entries will be made in accordance with GAAP
in the case of the Borrower and SAP in the case of the Insurance Subsidiaries,
reflecting all financial transactions of the Borrower and its Subsidiaries.

Section 5.6. Maintenance of Insurance. Maintain insurance (subject to customary
deductibles and retentions) with financially sound and reputable insurance
companies, in such amounts and with such coverages (including without limitation
public liability insurance, fire, hazard and extended coverage insurance on all
of its assets, necessary workers’ compensation insurance and all other coverages
as are consistent with industry practice) as are maintained by companies of
established reputation engaged in similar businesses and similarly situated.

Section 5.7. Compliance with Laws. Comply in all respects with all applicable
laws, rules, regulations, Environmental Laws and orders, except where the
failure to so comply would not cause a Material Adverse Change. Such compliance
shall include, without limitation, paying when due all taxes, assessments and
government charges imposed upon it or upon its property (and all penalties and
other costs, if any, related thereto), unless contested in good faith by
appropriate proceedings and for which adequate reserves have been set aside.

Section 5.8. Reporting Requirements. The Borrower shall, and shall cause each of
its Subsidiaries, as applicable, to, furnish to the Bank:

5.8.1. Annual GAAP Statements of the Borrower. Within one hundred twenty
(120) days following the end of the Borrower’s fiscal year (or such earlier date
as the Borrower’s Form 10-K is filed with the Securities and Exchange
Commission) copies of:

(i) the consolidated (including the Borrower on a parent-only basis) balance
sheets of the Borrower and its Subsidiaries as at the close of such fiscal year,
and



--------------------------------------------------------------------------------

(ii) the consolidated (including the Borrower on a parent-only basis) statements
of operations and statements of stockholders’ equity and cash flows, in each
case of the Borrower and its Subsidiaries for such fiscal year,

in each case setting forth in comparative form the figures for the preceding
fiscal year and prepared in accordance with GAAP, all in reasonable detail and
accompanied by an opinion thereon of KPMG, LLP or other firm of independent
public accountants of recognized national standing selected by the Borrower and
reasonably acceptable to the Bank, to the effect that the financial statements
have been prepared in accordance with GAAP (except for changes in application in
which such accountants concur) and present fairly in all material respects in
accordance with GAAP the financial condition of the Borrower and its
Subsidiaries as of the end of such fiscal year and the results of their
operations for the fiscal year then ended and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards and, accordingly, included
such tests of the accounting records and such other auditing procedures as were
considered necessary under the circumstances.

5.8.2. Annual SAP Financial Statements. As soon as available, and in any event
within one hundred twenty (120) days following the end of the fiscal year of
each Insurance Subsidiary (or such earlier date as such are filed with the
applicable insurance regulatory authority), copies of audited SAP financial
statements for each such Insurance Subsidiary, in each case setting forth in
comparative form the figures for the preceding fiscal year and prepared in
accordance with SAP, all in reasonable detail and accompanied by an opinion
thereon of KPMG, LLP or other firm of independent public accountants of
recognized national standing selected by the Borrower and reasonably acceptable
to the Bank, to the effect that the financial statements have been prepared in
accordance with SAP (except for changes in application in which such accountants
concur) and present fairly in all material respects in accordance with SAP the
financial condition of such Insurance Subsidiary as of the end of such fiscal
year and the results of its operations for the fiscal year then ended and that
the examination of such accountants in connection with such financial statements
has been made in accordance with generally accepted statutory auditing standards
and, accordingly, included such tests of the accounting records and such other
statutory auditing procedures as were considered necessary under the
circumstances.

5.8.3. Quarterly GAAP Statements of the Borrower. As soon as available, and in
any event within sixty (60) days after the end of each quarterly fiscal period
of the Borrower (other than the fourth fiscal quarter of any fiscal year),
copies of:

(a) the consolidated (including the Borrower on a parent-only basis) balance
sheets of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and

(b) the consolidated (including the Borrower on a parent-only basis) statements
of operations and consolidated statements of stockholders’ equity and cash
flows, in each case of the Borrower and its Subsidiaries for such fiscal quarter
and the portion of such fiscal year ended with such fiscal quarter,

in each case setting forth in comparative form the figures for the preceding
fiscal year and prepared in accordance with GAAP all in reasonable detail and
certified as presenting fairly in accordance with GAAP the financial condition
of the Borrower and its Subsidiaries as of the end of such period and the
results of their operations for such period by a Senior Officer of the Borrower,
subject only to normal year-end accruals and audit adjustments and the absence
of footnotes.

5.8.4. Quarterly SAP Statements. As soon as available, and in any event within
sixty (60) days following the end of each fiscal quarter other than the fourth
fiscal quarter of any fiscal year of each Insurance Subsidiary (or such earlier
date as such are filed with the applicable insurance regulatory authority),
copies of the unaudited SAP financial statements for each quarterly fiscal
period of each such Insurance Subsidiary, in each case setting forth in
comparative form the figures for the preceding fiscal year and prepared in
accordance with SAP, all in reasonable detail and certified as presenting fairly
in accordance with SAP the financial condition of such Insurance Subsidiary, as
of the end of such period and results of operations for such period by a Senior
Officer of such Insurance Subsidiary, subject to normal year-end accruals and
audit adjustments and the absence of footnotes.

5.8.5. Annual/Quarterly Reports. Concurrently with the delivery of the financial
statements required pursuant to Section 5.8.2. and Section 5.8.4., copies of all
reports required to be filed with the Insurance Commissioner of each state in
which an Insurance Subsidiary is domiciled in connection with the filing of such
financial statements.



--------------------------------------------------------------------------------

5.8.6. SEC Filings. Promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower and copies of all annual, periodic and special
reports and registration statements that the Borrower may file or be required to
file with the Securities and Exchange Commission under Sections 13 and 15(d) of
the Securities Exchange Act of 1934.

5.8.7. Notice of Litigation. Promptly after the commencement thereof, notice of
any action, suit and proceeding before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
against the Borrower or any of its Subsidiaries (A) not arising out of an
insurance policy issued by the Borrower or any of its Subsidiaries, that, if
determined adversely to the Borrower or such Subsidiary, would cause a Material
Adverse Change, or (B) commenced by any creditor or lessor under any written
credit agreement with respect to borrowed money in excess of $500,000 or
material lease that asserts a default thereunder on the part of the Borrower or
any of its Subsidiaries.

5.8.8. Notices of Default As soon as practicable and in any event within fifteen
(15) days after the occurrence of each Default or Event of Default, a written
notice setting forth the details of such Default or Event of Default and the
action that is proposed to be taken by the Borrower with respect thereto.

5.8.9. Actuarial Report Confirming Reserves. As soon as available, and in any
event within one hundred twenty (120) days after the close of each fiscal year
of the Borrower, a report confirming the adequacy of the SAP reserves of each
Insurance Subsidiary certified by (a) the Chief Actuary of such Insurance
Subsidiary (who has all of the requisite actuarial designations and meets all
NAIC requirements to certify reserves); or (b) a third party actuarial firm (who
has all of the requisite actuarial designations and meets all NAIC requirements
to certify reserves).

5.8.10. Other Filings. Promptly upon the filing thereof and at any time upon the
reasonable request of the Bank, permit the Bank the opportunity to review copies
of all reports, including annual reports, and notices that the Borrower or any
Subsidiary files with or receives from the PBGC or the U.S. Department of Labor
under ERISA; and as soon as practicable and in any event within fifteen
(15) days after the Borrower or any of its Subsidiaries knows or has reason to
know that any Reportable Event or Prohibited Transaction has occurred with
respect to any Plan of the Borrower or any of its Subsidiaries or that the PBGC,
the Borrower or any such Subsidiary has instituted or will institute proceedings
under Title IV of ERISA to terminate any Plan, the Borrower will deliver to the
Bank a certificate of a Senior Officer of the Borrower setting forth details as
to such Reportable Event or Prohibited Transaction or Plan termination and the
action the Borrower proposes to take with respect thereto.

5.8.11. Certificates. Simultaneously with each delivery of financial statements
pursuant to Section 5.8.1. and Section 5.8.3., the Borrower shall deliver to the
Bank a certificate of its Chief Financial Officer that will

(a) certify on behalf of the Borrower that such officer has reviewed this
Agreement and the condition and transactions of the Borrower and its
Subsidiaries for the period covered by such financial statements, and state that
to the best of his/her knowledge the Borrower has observed or performed all of
its covenants and other agreements, and satisfied every condition, contained in
this Agreement and the Note, and no Default or Event of Default has occurred and
is continuing or, if a Default or Event of’ Default has occurred and is
continuing, a statement as to the nature thereof and the action that is proposed
to be taken with respect thereto, and

(ii) include information required to establish whether the Borrower was in
compliance with the covenants set forth in this Agreement during the period
covered by the financial statements then being delivered.

5.8.12. Notice of Acquisition and Continued Compliance. (a) Prior to the closing
of any transaction in which the Borrower will acquire an Insurance Company for a
total cash consideration (including assumed indebtedness) in excess of
$25,000,000, pro-forma calculations reasonably acceptable to the Bank
establishing that the Borrower shall remain in compliance with the covenants set
forth in this Agreement following the closing of such transaction;

(b) Prior to the closing of any transaction in which the Borrower will acquire
an entity other than an Insurance Company for a total cash consideration
(including assumed indebtedness) in excess of $10,000,000, pro-forma
calculations reasonably acceptable to the Bank establishing that the Borrower
shall remain in compliance with the covenants set forth in this Agreement
following the closing of such transaction; and



--------------------------------------------------------------------------------

(c) Prior to the closing of any transaction, which when taken into account, the
cash consideration (including assumed indebtedness) in the aggregate for all of
the Borrower’s acquisitions during the prior twelve (12) month period would be
an amount in excess of $35,000,000, pro-forma calculations reasonably acceptable
to the Bank establishing that the Borrower shall remain in compliance with the
covenants set forth in this Agreement following the closing of such transaction.

5.8.13. Additional Information. Such additional information as the Bank may
reasonably request concerning the Borrower and its Subsidiaries and for the
purpose all pertinent books, documents and vouchers relating to its business,
affairs and real and personal properties, including Investments as shall from
time to time be designated by the Bank.

Section 5.9. Compliance with Agreements. Promptly and fully comply with all
contractual obligations under all agreements, mortgages, indentures, leases
and/or instruments to which any one or more of the Borrower and its Subsidiaries
is a party, whether such agreements, mortgages, indentures, leases or
instruments are with the Bank or another Person, except where such failure to so
comply would not cause a Material Adverse Change.

ARTICLE 6. Negative Covenants. The Borrower covenants and agrees with the Bank
that so long as any of the Obligations or commitments therefor shall be
outstanding, the Borrower shall not, and shall not permit its Subsidiaries to:

Section 6.1. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except: (a) Indebtedness of the Borrower under this Agreement and
the Note; (b) Capital Lease Obligations in an amount not to exceed Five Million
Dollars ($5,000,000); (c) Indebtedness of the Borrower or its Subsidiaries
existing as of the date of this Agreement, as the same may be refinanced or
extended from time to time, so long as there is no increase in the principal
amount outstanding thereunder; and (d) Subordinated Debt of the Borrower,
provided the aggregate principal amount of such Subordinated Debt does not
exceed Fifty Million Dollars ($50,000,000).

Section 6.2. Guaranties, Etc. Assume, guarantee, endorse or otherwise be or
become directly or contingently responsible for the obligations of any Person,
except for Subsidiaries or guaranties by indorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business.

Section 6.3. Liens. Create, incur, assume or suffer to exist any Lien, upon or
with, respect to any of its real or personal properties, now owned or hereafter
acquired, except: (a) Liens for taxes or assessments or other government charges
or levies if not yet due and payable or if due and payable, if they are being
contested in good faith by appropriate proceedings and for which appropriate
reserves are maintained; (b) Liens imposed by law, such as mechanic’s
materialmen’s, landlord’s, warehousemen’s and carrier’s Liens, and other similar
Liens, securing obligations incurred in the ordinary course of business that are
not past due for more than forty-five (45) days, or that are being contested in
good faith by appropriate proceedings and for which appropriate reserves have
been established; (c) Liens under workers’ compensation, unemployment insurance,
social security or similar legislation (other than ERISA); (d) judgments and
other similar Liens arising in connection with court proceedings; provided that
the execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings; (e) easements, rights-of-way, restrictions and other
similar encumbrances that, in the aggregate, do not materially interfere with
the occupation, use and enjoyment by the Borrower or any of its Subsidiaries of
the property or assets encumbered thereby in the normal course of its business
or materially impair the value of the property subject thereto; (f) Liens
consisting of pledges or deposits of property to secure performance in
connection with operating leases made in the ordinary course of business to
which the Borrower or any Subsidiary is a party as lessee, provided the
aggregate value of all such pledges and deposits in connection with any such
lease does not at any time exceed fifteen percent (15%) of the annual fixed
rentals payable under such lease, and (g) deposits the Insurance Subsidiaries
are required to maintain with state insurance departments in the states in which
they do business.

Section 6.4 Investments. Permit total consolidated Investments of the Borrower
and its Insurance Subsidiaries in Investment Grade Securities, as of the end of
any fiscal quarter, to be less than ninety percent (90%) of the aggregate amount
of Total Invested Assets.

Section 6.5. Mergers and Consolidations and Acquisitions of Assets. Merge or
consolidate with any Person (whether or not the Borrower or any Subsidiary is
the surviving entity), except the Borrower may make acquisitions provided that:

 

  (a) No Event of Default has occurred and remains continuing or would be caused
by consummation of such merger or acquisition; and



--------------------------------------------------------------------------------

  (b) If total cash consideration (including assumed indebtedness) for such
merger or acquisition is an amount greater than $50,000,000, the Borrower has
obtained the prior written consent from the Bank; and

 

  (c) If the target of such merger of acquisition is an Insurance Company, and
if total cash consideration (including assumed indebtedness) for such merger or
acquisition is an amount greater than $25,000,000, but not more than
$50,000,000, the Borrower shall have prepared and delivered to the Bank
pro-forma financial statements of the Borrower following such merger or
acquisition in a form that is acceptable to the Bank demonstrating the
Borrower’s compliance with the covenants contained herein following the merger
or acquisition; and

 

  (d) If the target of such merger of acquisition is not an Insurance Company,
and if total cash consideration (including assumed indebtedness) for such merger
or acquisition in an amount greater than $10,000,000, but not more than
$50,000,000, the Borrower shall have prepared and delivered to the Bank
pro-forma financial statements of the Borrower following such merger or
acquisition in a form that is acceptable to the Bank demonstrating the
Borrower’s compliance with the covenants contained herein following the merger
or acquisition; and

 

  (e) If total cash consideration for all mergers and acquisitions within a
twelve month period exceeds $35,000,000 (in the aggregate), the Borrower shall
have prepared and delivered to the Bank pro-forma financial statements of the
Borrower following such merger or acquisition in a form that is acceptable to
the Bank demonstrating the Borrower’s compliance with the financial covenants
contained herein following the merger or acquisition.

Section 6.6. Sale of Assets. Sell, lease or otherwise dispose of its assets in
an aggregate amount in ant fiscal year in excess ten percent (10%) of its Net
Worth, including, without limitation, a disposition of assets through any
reinsurance arrangements.

Section 6.7. Stock of Subsidiaries, Etc. Pledge, assign, hypothecate, transfer,
convey, sell or otherwise dispose of, encumber or grant any security interest
in, or deliver to any other Person, any shares of capital stock of its
Subsidiaries, or permit any such Subsidiaries to issue any additional shares of
its capital stock to any Person other than the Borrower or any of its
Subsidiaries, except directors’ qualifying shares; provided, however, the
Borrower may sell some or all of the shares of capital stock of any of its
Subsidiaries or permit any such Subsidiaries to issue and sell additional shares
of its capital stock to any Person other than the Borrower or any Subsidiaries,
so long as such sale of stock is made in exchange for cash or, with respect to
any Subsidiary with a book value of less than $20,000,000, other consideration,
in an amount equal to the fair market value of such shares.

Section 6.8. Capital Expenditures. Make or permit to be made any Capital
Expenditure in any fiscal year, or commit to make any Capital Expenditure in any
fiscal year, that when added to the aggregate Capital Expenditures of the
Borrower and its Subsidiaries theretofore made or committed to be made in that
fiscal year, would exceed $15,000,000.

Section 6.9. Minimum A.M. Best Rating. At any time, permit the A.M. Best Rating
of (a) Atlantic States Insurance Company or Southern Insurance Company of
Virginia, to be less than “A-”.

Section 6.10. Limitations on Debt and Negative Pledges. Enter into any agreement
with any other Person (other than any agreement existing on the date hereof and
other than this Agreement) restricting its ability to create or incur
Indebtedness hereunder or to secure Indebtedness hereunder, other than those
transactions described on Schedule 2, attached hereto, and made part hereof by
this reference.

Section 6.11. Transactions with Affiliates. Enter into or participate in any
transaction with any Affiliate of the Borrower or any Subsidiary except on terms
and at rates no more favorable than those that would have prevailed in an
arm’s-length transaction between unrelated third parties.



--------------------------------------------------------------------------------

Section 6.12. Minimum Consolidated GAAP Net Worth. As of the end of any fiscal
quarter, permit the Consolidated GAAP Net Worth to be less than an amount equal
to the sum of (a) $327,225,000, plus (b) 50% of any cumulative Positive GAAP Net
Income for each fiscal quarter following the fiscal quarter ended December 31,
2008.

Section 6.13. Minimum Statutory Surplus of Insurance Subsidiaries. As of the end
of any fiscal quarter, permit the Combined Statutory Surplus to be less than an
amount equal to the sum of (a) $290,376,339 plus (b) 50% of any cumulative
Positive Combined Statutory Net Income for each fiscal quarter following the
fiscal quarter ended December 31, 2008.

Section 6.14. Debt to Capitalization. Permit at any time the ratio of Total
Funded Debt to Total Capitalization to exceed forty percent (40%).

Section 6.15. Minimum Interest Coverage Ratio. Calculated on a rolling eight
(8) quarter basis, permit at any time the ratio of EBIT to Interest Expense to
be less than 3 to 1.

Section 6.16. ERISA Compliance. Engage in or permit any “prohibited transaction”
(as defined in ERISA); (b) cause any “accumulated funding deficiency” as defined
in ERISA and/or the Internal Revenue Code; (c) terminate any pension plan in a
manner which could result in the imposition of a lien on the property of the
Borrower pursuant to ERISA; (d) terminate or consent to the termination of any
Multiemployer Plan; or (e) incur a complete or partial withdrawal with respect
to any Multiemployer Plan, which with respect to any of the events set forth in
clauses (a) through (e) would cause a Material Adverse Change.

ARTICLE 7. Default. The occurrence of any one or more of the following events
shall constitute a default under the provisions of this Agreement, and the term
“Default” shall mean, whenever it is used in this Agreement, any one or more of
the following events (and the term “Event of Default” as used herein means one
or more of the following events, prior to (a) the lapse of time for cure (if
any), and (b) delivery of notice by the Bank to the Borrower if such notice is
stipulated.

Section 7.1. Payment of Obligations. The failure of the Borrower to pay any of
the Obligations as and when due and payable in accordance with the provisions of
this Agreement, the Note and/or any of the other Financing Documents, whether at
the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise, and such failure shall continue uncured for a
period of five (5) days after the date of written notice thereof by the Bank was
received by the Borrower;

Section 7.2. Perform, etc. Certain Provisions of This Agreement. The failure of
the Borrower to perform, observe or comply with any of the provisions of
subsection 5.8.7 and subsection 5.8.8 of this Agreement or any of the provisions
set forth in each Section of Article 6 of this Agreement;

Section 7.3. Perform, etc. Other Provisions of This Agreement. The failure of
the Borrower to perform, observe or comply with any of the provisions of
Section 5.8 of this Agreement other than subsection 5.8.7 and subsection 5.8.8,
and such failure is not cured to the satisfaction of the Bank within a period of
fifteen (15) days after the date of written notice thereof by the Bank was
received by the Borrower;

Section 7.4. Perform, etc. Other Provisions of This Agreement. The failure of
the Borrower to perform, observe or comply with any of the provisions of this
Agreement other than those covered by Section 7.1, Section 7.2 and Section 7.3
above, and such failure is not cured to the satisfaction of the Bank within a
period of thirty (30) days after the date of written notice thereof by the Bank
was received by the Borrower;

Section 7.5. Representations and Warranties. If any representation and warranty
contained herein or any statement or representation made in any certificate or
any other information at any time given by or on behalf of the Borrower or
furnished in connection with this Agreement or any of the other Financing
Documents shall prove to be false, incorrect or misleading in any material
respect on the date as of which made;

Section 7.6. Default under other Financing Documents. The occurrence of a
default (as defined and described therein) under the provisions of the Note or
any of the other Financing Documents that is not cured within applicable cure
periods, if any;



--------------------------------------------------------------------------------

Section 7.7. Liquidation, Termination, Dissolution, etc. If the Borrower shall
liquidate, dissolve or terminate its existence;

Section 7.8. Default under Other Indebtedness. If the Borrower shall default in
any payment of any Indebtedness owing to the Bank (other than the Obligations)
or to any other Person beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created, or default in
the observance or performance of any other agreement or condition relating to
any such Indebtedness, or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur, the effect of
which default or other event is to cause or to permit the holder or holders of
such Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice, if required, such
Indebtedness to become due prior to its stated maturity;

Section 7.9. Attachment. The issuance of any attachment or garnishment against
property or credits of the Borrower for an amount in excess, singly or in the
aggregate, of $1,000,000 that shall not have been vacated, discharged, stayed or
bonded pending appeal within thirty (30) days after the issuance thereof;

Section 7.10. Judgments. One or more judgments or decrees shall be entered
against the Borrower involving in the aggregate a liability in excess of
$1,000,000, and all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within thirty (30) days after the
entry thereof.

Section 7.11. Insolvent, etc. If the Borrower shall become insolvent and/or
admit its inability to pay its debts as they mature or shall make any assignment
for the benefit of any of its creditors;

Section 7.12. Bankruptcy. If proceedings in bankruptcy, or for reorganization of
the Borrower, or for the readjustment of any of the Borrower’s debts, under the
United States Bankruptcy Code (as amended) or any part thereof, or under any
other applicable laws, whether state or federal, for the relief of debtors, now
or hereafter existing, shall be commenced against or by the Borrower and, except
with respect to any such proceedings instituted by the Borrower, shall not be
discharged within sixty (60) days of their commencement;

Section 7.13. Receiver, etc. A receiver or trustee shall be appointed for the
Borrower or for any substantial part of the Borrower’s assets, or any
proceedings shall be instituted for the dissolution or the full or partial
liquidation of the Borrower and, except with respect to any such appointments
requested or instituted by the Borrower, such receiver or trustee shall not be
discharged within sixty (60) days of his or her appointment, and, except with
respect to any such proceedings instituted by the Borrower, such proceedings
shall not be discharged within sixty (60) days of their commencement;

Section 7.14. Change of Control. The occurrence of a Change of Control.

Section 7.15. Invalidity. The invalidity or unenforceability of any term or
provision of this Agreement, the Note or any other Financing Documents.

Section 7.16. Material Adverse Change. The occurrence of any Material Adverse
Change.

ARTICLE 8. Rights and Remedies.

Section 8.1. Termination, Acceleration, Etc. If any Default shall occur and be
continuing, the Bank may (a) declare the Credit Facility and any obligation or
commitment of the Bank hereunder to make Loans to the Borrower for the account
of the Borrower to be terminated, whereupon the same shall forthwith terminate,
and (b) declare the unpaid principal amount of the Note, together with accrued
and unpaid interest thereon, and all other Obligations then outstanding to be
immediately due and payable, whereupon the same shall become and be forthwith
due and payable by the Borrower to the Bank, without presentment, demand,
protest or notice of any kind, all of which are expressly waived by the
Borrower; provided, that, in the case of any Default referred to in
Section 7.11, Section 7.12, and Section 7.13 above, the Credit Facility and any
obligation or commitment of the Bank hereunder to make Loans to the Borrower
shall immediately and automatically terminate and the unpaid principal amount of
the Note, together with accrued and unpaid interest thereon, and all other
Obligations then outstanding shall be automatically and



--------------------------------------------------------------------------------

immediately due and payable by the Borrower to the Bank without notice,
presentment, demand, protest or other action of any kind, all of which are
expressly waived by the Borrower. Upon the occurrence and during the
continuation of any Default, then in each and every case, the Bank shall be
entitled to exercise in any jurisdiction in which enforcement thereof is sought,
the rights and remedies available to the Bank under the other provisions of this
Agreement and the other Financing Documents, together with the rights and
remedies available to the Bank under applicable law, all such rights and
remedies being cumulative and enforceable alternatively, successively or
concurrently.

Section 8.2. Liens, Set-Off. As security for the payment of the Obligations and
the performance of the Financing Documents, the Borrower hereby grants to the
Bank a continuing security interest and lien on, in and upon all Indebtedness
owing to, and all deposits (general or special), credits, balances, monies,
securities and other property of, the Borrower and all proceeds thereof, both
now and hereafter held or received by, in transit to, or due by, the Bank. In
addition to, and without limitation of, any rights of the Bank under applicable
laws, if the Borrower becomes insolvent, however evidenced, or any Default
occurs, the Bank may at any time and from time to time thereafter, without
notice to the Borrower, f, hold, segregate, appropriate and apply at any time
and from time to time thereafter all such Indebtedness, deposits, credits,
balances (whether provisional or final and whether or not collected or
available), monies, securities and other property toward the payment of all or
any part of the Obligations in such order and manner as the Bank in its sole
discretion may determine and whether or not the Obligations or any part thereof
shall then be due or demand for payment thereof made by the Bank.

Section 8.3. Enforcement Costs. The Borrower agrees to pay to the Bank on demand
(a) all Enforcement Costs paid, incurred or advanced by or on behalf of the Bank
and (b) interest on such Enforcement Costs from the date paid, incurred or
advanced until paid in full at a per annum rate of interest equal at all times
to the Default Rate. All Enforcement Costs, with interest as above provided,
shall be a part of the Obligations hereunder.

Section 8.4. Remedies Cumulative. Each right, power and remedy of the Bank as
provided for in this Agreement or in the other Financing Documents or now or
hereafter existing under applicable laws or otherwise shall be cumulative and
concurrent and shall be in addition to every other right, power or remedy
provided for in this Agreement or in the other Financing Documents or now or
hereafter existing under applicable laws or otherwise, and the exercise or
beginning of the exercise by the Bank of any one or more of such rights, powers
or remedies shall not preclude the simultaneous or later exercise by the Bank of
any or all such other rights, powers or remedies. The Borrower hereby waives any
and all notices whatsoever with respect to the Bank’s acceptance hereof or the
Bank’s intention to act, or the Bank’s action, in reliance hereon.

Section 8.5. No Waiver, Etc. No failure or delay by the Bank to insist upon the
strict performance of any term, condition, covenant or agreement of this
Agreement or of the other Financing Documents, or to exercise any right, power
or remedy consequent upon a breach thereof, shall constitute a waiver of any
such term, condition, covenant or agreement or of any such breach, or preclude
the Bank from exercising any such right, power or remedy at any later time or
times. By accepting payment after the due date of any amount payable under this
Agreement or under any of the other Financing Documents, the Bank shall not be
deemed to waive the right either to require prompt payment when due of all other
amounts payable under this Agreement or under any of the other Financing
Documents, or to declare a Default for failure to effect such prompt payment of
any such other amount. The payment by the Borrower or any other Person and the
acceptance by the Bank of any amount due and payable under the provisions of
this Agreement or the other Financing Documents at any time during which a
Default exists shall not in any way or manner be construed as a waiver of such
Default by the Bank or preclude the Bank from exercising any right of power or
remedy consequent upon such Default.

ARTICLE 9. Miscellaneous.

Section 9.1. Course of Dealing; Amendment. No course of dealing between the Bank
and the Borrower shall be effective to amend, modify or change any provision of
this Agreement or the other Financing Documents. The Bank shall have the right
at all times to enforce the provisions of this Agreement and the other Financing
Documents in strict accordance with the provisions hereof and thereof,
notwithstanding any conduct or custom on the part of the Bank in refraining from
so doing at any time or times. The failure of the Bank at any time or times to
enforce its rights under such provisions, strictly in accordance with the same,
shall not be construed as having created a custom in any way or manner contrary
to specific provisions of this Agreement or the other Financing Documents or as
having in any way or manner modified or waived the same. This Agreement
constitutes the complete and exclusive expression of the terms of the agreement
between the parties, and supersedes all prior and or contemporaneous
communications between the parties relating to the subject matter of this
Agreement. This Agreement and the other Financing Documents to which the
Borrower is a party may not be amended, modified, or changed in any respect
except by an agreement in writing signed by the Bank and the Borrower.



--------------------------------------------------------------------------------

Section 9.2. Waiver of Default. The Bank may, at any time and from time to time,
execute and deliver to the Borrower a written instrument waiving, on such terms
and conditions as the Bank may specify in such written instrument, any of the
requirements of this Agreement or of the other Financing Documents or any Event
of Default or Default and its consequences, provided, that any such waiver shall
be for such period and subject to such conditions as shall be specified in any
such instrument. In the case of any such waiver, the Borrower and the Bank shall
be restored to their former positions prior to such Event of Default or Default
and shall have the same rights as they had hereunder. No such waiver shall
extend to any subsequent or other Event of Default or Default, or impair any
right consequent thereto and shall be effective only in the specific instance
and for the specific purpose for which given.

Section 9.3. Notices. All notices, requests and demands to or upon the parties
to this Agreement shall be deemed to have been given or made when delivered by
hand, or when deposited in the mail, postage prepaid by registered or certified
mail, return receipt requested, or, in the case of notice by telegraph, telex or
facsimile transmission, when properly transmitted, addressed as follows or to
such other address as may be hereafter designated in writing by one party to the
other:

 

Borrower:      Donegal Group Inc.      1195 River Road      Marietta,
Pennsylvania 17547      Attention: Donald H. Nikolaus      Fax No.: (717)
426-7009 Bank:      Manufacturers and Traders Trust Company      2055 South
Queen Street      York, Pennsylvania 17403      Attention: Kellie M. Matthews
     Fax No.: (717) 771-4914

except in cases where it is expressly herein provided that such notice, request
or demand is not effective until received by the party to whom it is addressed.

Section 9.4. Right to Perform. If the Borrower shall fail to make any payment or
to otherwise perform, observe or comply with the provisions of this Agreement or
any of the other Financing Documents, then and in each such case, the Bank may
(but shall be under no obligation whatsoever to) without notice to or demand
upon the Borrower remedy any such failure by advancing funds or taking such
action as it deems appropriate for the account and at the expense of the
Borrower. The advance of any such funds or the taking of any such action by the
Bank shall not be deemed or construed to cure a Default or waive performance by
the Borrower of any provisions of this Agreement. The Borrower shall pay to the
Bank on demand, together with interest thereon from the date advanced or
incurred until paid in full at a per annum rate of interest equal at all times
to the Default Rate, any such funds so advanced by the Bank and any costs and
expenses advanced or incurred by or on behalf of the Bank in taking any such
action, all of which shall be a part of the Obligations hereunder.

Section 9.5. Costs and Expenses. The Borrower agrees to pay to the Bank on
demand all fees, recordation and other taxes, costs and expenses of whatever
kind and nature, including attorney’s fees and disbursements, that the Bank may
incur or which are payable in connection with the closing and the administration
of the Loans, including, without limitation, the preparation of this Agreement
and the other Financing Documents, the recording or filing of any and all of the
Financing Documents and obtaining lien searches. The Borrower hereby releases
the Bank from any claim or liability the Borrower may have or bring, becoming
due, arising under, out of, as a result of, in connection with, or related to,
this Agreement, the Loans or the Credit Facility, provided such claim or
liability has not directly resulted from the Bank’s negligence or willful
misconduct. The Borrower agrees to indemnify the Bank against and hold it
harmless from any and all (a) losses, liabilities, or expenses (including
attorneys’ fees) incurred by the Bank, and (b) any and all actions, claims,
demands or suits made or brought by any Person (including, without limitation,
the Borrower), becoming due, arising under, out of, as a result of, in
connection with or related to, this Agreement, the Loans or the Credit Facility,
provided the same has not directly resulted from the Bank’s negligence or
willful misconduct. All such fees, costs, recordation and other taxes shall be a
part of the Obligations hereunder.



--------------------------------------------------------------------------------

Section 9.6. Consent to Jurisdiction. The Borrower irrevocably (a) consents and
submits to the jurisdiction and venue of any state or federal court sitting in
the Commonwealth of Pennsylvania over any suit, action or proceeding arising out
of or relating to this Agreement or any of the other Financing Documents,
(b) waives, to the fullest extent permitted by law, any objection that the
Borrower may now or hereafter have to the laying of the venue of any such suit,
action or proceeding brought in any such court and any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum, and (c) consents to the service of process in any such suit,
action or proceeding in any such court by the mailing of copies of such process
to the Borrower by certified or registered mail at the Borrower’s address set
forth herein for the purpose of giving notice.

Section 9.7. Assignment and Participations. The Bank may, without notice to or
consent of the Borrower, sell, dispose of, assign or transfer to any Person, all
or any part of the Obligations or all or any part of the Financing Documents and
each such Person shall have the right to enforce the provisions of the Financing
Documents and any of the Obligations as fully as the Bank, provided that the
Bank shall continue to have the unimpaired right to enforce the provisions of
the Financing Documents and any of the Obligations as to so much of the
Financing Documents and/or the Obligations that it has not sold, assigned or
transferred. Additionally, the Bank may sell or grant to any other Person
participations in all or any part of the Obligations or all or any part of the
Financing Documents. In connection with and prior to and after any such sale,
transfer, assignment or participation, the Bank may disclose and furnish to any
prospective or actual purchaser, transferee, assignee or participant, any and
all reports, financial statements and other information obtained by the Bank at
any time and from time to time in connection with the Obligations, any of the
Financing Documents or otherwise. The Borrower will cooperate with the Bank to a
commercially reasonable extent in connection with any such assignment and will
execute and deliver such consents and acceptances to any such assignment,
amendments to this Agreement in order to effect any such assignment (including,
without limitation, the appointment of the Bank as agent for itself and all
assignees) and a new or replacement promissory note for the Note in conjunction
with any such assignment; provided, that the Borrower’s Indebtedness,
obligations and liabilities under this Agreement and the other Financing
Documents will not be increased by reason of any such assignment.

Section 9.8. Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall not affect the validity, legality or
enforceability of any of the other provisions of this Agreement which shall
remain effective.

Section 9.9. Survival. All representations, warranties and covenants contained
among the provisions of this Agreement shall survive the execution and delivery
of this Agreement and all other Financing Documents.

Section 9.10. Binding Effect. This Agreement and all other Financing Documents
shall be binding upon and inure to the benefit of the Borrower and the Bank and
their respective successors and assigns, except that the Borrower shall not have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Bank.

Section 9.11. Applicable Law and Time of Essence. This Agreement and the rights
and obligations of the parties hereunder shall be construed and interpreted in
accordance with the laws of the Commonwealth of Pennsylvania, both in
interpretation and performance. Time is of the essence in connection with all
obligations of the Borrower hereunder and under any of the other Financing
Documents.

Section 9.12. Duplicate Originals and Counterparts. This Agreement may be
executed in any number of duplicate originals or counterparts, each of such
duplicate originals or counterparts shall be deemed to be an original and all
taken together shall constitute but one and the same instrument.

Section 9.13. Headings, Construction. Paragraph headings in this Agreement are
included herein for convenience of reference only, shall not constitute a part
of this Agreement for any other purpose and shall not be deemed to affect the
meaning or construction of any of the provisions hereof. The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. As used herein, the singular number shall include the plural,
the plural, the singular and the use of the masculine, feminine or neuter gender
shall include all genders, as the context may require.

Section 9.14. Waiver of Jury Trial. THE BORROWER AND THE BANK HEREBY VOLUNTARILY
AND INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THE LOANS, THIS AGREEMENT OR ANY OF THE OTHER FINANCING
DOCUMENTS.



--------------------------------------------------------------------------------

SIGNATURE PAGE FOR CREDIT AGREEMENT

IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Agreement under their respective seals as of the day and year first written
above.

 

WITNESS/ATTEST:

    DONEGAL GROUP INC.  

\s\ Jeffrey D. Miller

    By:  

\s\ Donald H. Nikolaus

  (Seal) Jeffrey D. Miller       Donald H. Nikolaus  

Senior Vice President and

Chief Financial Officer

      President and Chief Executive Officer WITNESS:     MANUFACTURERS AND
TRADERS TRUST COMPANY

\s\ Abby L. Smith

    By:  

\s\ Kellie M. Matthews

  (Seal) Abby L. Smith       Kellie M. Matthews, Administrative Vice President

COMMONWEALTH OF PENNSYLVANIA, COUNTY OF YORK

On the 21st day of June, in the year 2010, before me, the undersigned, a Notary
Public in and for said Commonwealth, personally appeared Jeffrey D. Miller and
Donald H. Nikolaus, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/ they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

My Commission Expires:    

\s\

    Notary Public

COMMONWEALTH OF PENNSYLVANIA, COUNTY OF YORK

On the 21st day of June, in the year 2010, before me, the undersigned, a Notary
Public in and for said Commonwealth, personally appeared Kellie M. Matthews,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

My Commission Expires:    

\s\

    Notary Public



--------------------------------------------------------------------------------

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of
October 12, 2010, by and between DONEGAL GROUP INC. a Delaware corporation (the
“Borrower”) and MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking
corporation (the “Bank”); Witnesseth:

On June 21, 2010, the Borrower and the Bank executed and delivered that certain
Credit Agreement (the “Credit Agreement”). The Borrower and the Bank have agreed
to amend a certain provision of the Credit Agreement subject to and in
accordance with this Amendment.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, the Bank and the Borrower agree as follows:

1. Recitals. The Bank and the Borrower acknowledge that the above recitals to
this Amendment are true and correct, and agree that the same are incorporated by
reference into the body of this Amendment. Unless otherwise specifically defined
herein, all terms defined by the provisions of the Credit Agreement shall have
the same meanings ascribed to such terms by the provisions of the Credit
Agreement when used herein.

2. Amendment to Credit Agreement. The Credit Agreement is hereby amended by
deleting the definition of the term “Credit Amount” appearing in Article 1 of
the Credit Agreement in its entirety and by substituting the following in lieu
thereof:

““Credit Amount” means (a) from June 21, 2010, to and including October 11,
2010, the amount of Thirty Five Million Dollars ($35,000,000.00); and (b) from
October 12, 2010, to and including the Credit Expiration Date, the amount of
Sixty Million Dollars ($60,000,000.00).”

3. Representations and Warranties. The Borrower represents and warrants to the
Bank that each and all of the representations and warranties of the Borrower in
the Credit Agreement and the other Financing Documents are true and correct on
the date hereof as if the same were made on the date hereof.

4. Amendment Only. This Amendment is only an agreement amending a certain
provision of the Credit Agreement. This Amendment represents the Borrower and
the Bank’s execution of the “accordion feature” described in Section 2.2 of the
Credit Agreement. All of the provisions of the Credit Agreement are incorporated
herein by reference and shall continue in full force and effect as amended by
this Amendment. The Borrower hereby ratifies and confirms all of its
obligations, liabilities and indebtedness under the provisions of the Credit
Agreement as amended by this Amendment. The Bank and the Borrower agree it is
their intention that nothing herein shall be construed to extinguish, release or
discharge or constitute, create or effect a novation of, or an agreement to
extinguish, any of the obligations, indebtedness and liabilities of the Borrower
or any other party under the provisions of the Credit Agreement or under any of
the other Financing Documents.

5. Applicable Law, Etc. This Amendment shall be governed by the laws of the
Commonwealth of Pennsylvania and shall be binding upon and inure to the benefit
of the Bank and the Borrower and their respective successors and assigns.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

IN WITNESS WHEREOF, the Borrower and the Bank have executed this Amendment under
their respective seals, the day and year first written above.

 

WITNESS/ATTEST:

    DONEGAL GROUP INC.  

\s\ Jeffrey D. Miller

    By:  

\s\ Donald H. Nikolaus

  (Seal) Jeffrey D. Miller       Donald H. Nikolaus  

Senior Vice President and

Chief Financial Officer

      President and Chief Executive Officer WITNESS:     MANUFACTURERS AND
TRADERS TRUST COMPANY

\s\ Tina Hahn

    By:  

\s\ Kellie M. Matthews

  (Seal)

Tina Hahn

      Kellie M. Matthews, Administrative Vice President

COMMONWEALTH OF PENNSYLVANIA, COUNTY OF LANCASTER

On the 12th day of October, in the year 2010, before me, the undersigned, a
Notary Public in and for said Commonwealth, personally appeared Jeffrey D.
Miller and Donald H. Nikolaus, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

My Commission Expires:    

\s\

    Notary Public

COMMONWEALTH OF PENNSYLVANIA, COUNTY OF YORK

On the 12th day of October, in the year 2010, before me, the undersigned, a
Notary Public in and for said Commonwealth, personally appeared Kellie M.
Matthews, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her/their signature (s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

My Commission Expires:    

\s\

    Notary Public



--------------------------------------------------------------------------------

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of
June 1, 2011, by and between DONEGAL GROUP INC. a Delaware corporation (the
“Borrower”) and MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking
corporation (the “Bank”); Witnesseth:

On June 21, 2010, the Borrower and the Bank executed and delivered that certain
Credit Agreement (the “Original Credit Agreement”). The Original Credit
Agreement was amended pursuant to a First Amendment to Credit Agreement (“First
Amendment”) dated October 12, 2010, by and between the Borrower and the Bank.
The Original Credit Agreement as amended pursuant to the First Amendment is
hereinafter called the “Credit Agreement.” The Borrower and the Bank have agreed
to amend a certain provision of the Credit Agreement subject to and in
accordance with this Amendment.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, the Bank and the Borrower agree as follows:

1. Recitals. The Bank and the Borrower acknowledge that the above recitals to
this Amendment are true and correct, and agree that the same are incorporated by
reference into the body of this Amendment. Unless otherwise specifically defined
herein, all terms defined by the provisions of the Credit Agreement shall have
the same meanings ascribed to such terms by the provisions of the Credit
Agreement when used herein.

2. Amendments to Credit Agreement. The Credit Agreement is hereby amended by
deleting the definition of the term “Credit Expiration Date” appearing in
Article 1 of the Credit Agreement in its entirety and by substituting the
following in lieu thereof:

““Credit Expiration Date” means July, 31, 2014.”

3. Representations and Warranties. The Borrower represents and warrants to the
Bank that each and all of the representations and warranties of the Borrower in
the Credit Agreement and the other Financing Documents are true and correct on
the date hereof as if the same were made on the date hereof.

4. Amendment Only. This Amendment is only an agreement amending a certain
provision of the Credit Agreement. All of the provisions of the Credit Agreement
are incorporated herein by reference and shall continue in full force and effect
as amended by this Amendment. The Borrower hereby ratifies and confirms all of
its obligations, liabilities and indebtedness under the provisions of the Credit
Agreement as amended by this Amendment. The Bank and the Borrower agree it is
their intention that nothing herein shall be construed to extinguish, release or
discharge or constitute, create or effect a novation of, or an agreement to
extinguish, any of the obligations, indebtedness and liabilities of the Borrower
or any other party under the provisions of the Credit Agreement or under any of
the other Financing Documents.

5. Applicable Law, Etc. This Amendment shall be governed by the laws of the
Commonwealth of Pennsylvania and shall be binding upon and inure to the benefit
of the Bank and the Borrower and their respective successors and assigns.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

IN WITNESS WHEREOF, the Borrower and the Bank have executed this Amendment under
their respective seals, the day and year first written above.

 

WITNESS/ATTEST:

    DONEGAL GROUP INC.  

\s\ Jeffrey D. Miller

    By:  

\s\ Donald H. Nikolaus

  (Seal) Jeffrey D. Miller       Donald H. Nikolaus  

Senior Vice President and

Chief Financial Officer

      President and Chief Executive Officer WITNESS:     MANUFACTURERS AND
TRADERS TRUST COMPANY

\s\ Tina M. Hahn

    By:  

\s\ Kellie M. Matthews

  (Seal)

Tina M. Hahn

      Kellie M. Matthews, Administrative Vice President

COMMONWEALTH OF PENNSYLVANIA, COUNTY OF LANCASTER

On the 1st day of June, in the year 2011, before me, the undersigned, a Notary
Public in and for said Commonwealth, personally appeared Donald H. Nikolaus and
Jeffrey D. Miller, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

My Commission Expires:    

\s\

    Notary Public

COMMONWEALTH OF PENNSYLVANIA, COUNTY OF YORK

On the 1st day of June, in the year 2011, before me, the undersigned, a Notary
Public in and for said Commonwealth, personally appeared Kellie M. Matthews,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature (s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

My Commission Expires:    

\s\

    Notary Public